COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00039-CR


Vincent Gage Santoro                    §   From the 432nd District Court

                                        §   of Tarrant County (1450354D)

v.                                      §   June 28, 2018

                                        §   Opinion by Justice Pittman

The State of Texas                      §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the court costs assessed. It is ordered that the judgment of the trial court is

affirmed as modified.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By _/s/ Mark T. Pittman_________________
                                      Justice Mark T. Pittman